PER CURIAM.
As in the case of Equitable Life Assurance Society v. Pendar et al, 65 S. D. 129, 272 N. W. 176, this day filed, the questions involved in this case arise under the so-called' Moratorium Act of 1935 (chapter 178, Laws 1935). The order entered extended the period of redemption to March 1, 1937.,
The order having expired by its own terms, the court is of the opinion that the questions presented on this appeal have become *131moot, and that the appeal therefore should be dismissed without cost to either party, as provided in. section 11 of the act referred tot
Order will be entered accordingly.
All the Judges concur.